— In a proceeding pursuant to CPLR article 78 to review a determination of the Director of Employee Relations of the Unified Court System, dated October 29, 1985, which rejected the petitioner’s claim that her duties in preparing, calling and annotating the Motion Calendar on various occasions constituted out-of-title work, *492and denied her grievance, the appeal is from a judgment of the Supreme Court, Queens County (Santucci, J.), dated January 20, 1987, which set aside the determination and ordered the appellant to compensate the petitioner.
Ordered the judgment is reversed, on the law, with costs, the determination of the Director of Employee Relations is confirmed, and the proceeding is dismissed on the merits.
Pursuant to the collective bargaining agreement between the parties, the petitioner’s duties in preparing, calling and annotating the Motion Calendar were " 'reasonably related’ ” to the duties enumerated in her title specification and thus did not constitute out-of-title work (see, Court Officers Benevolent Assn. v Sise, 127 AD2d 625, lv denied, 69 NY2d 612). Thompson, J. P., Brown, Weinstein and Balletta, JJ., concur.